EXHIBIT A
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                INDEX NO. 703777/2020
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 03/05/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
                                                                                  Index No.   703777/2020
          MEGA FUNDING CORP. and NEW YORK COMMUNITY BANK
          f/k/a NEW YORK COMMERCIAL BANK,
                                                                                  SUMMONS
                                       Plaintiffs,
                                                                                  Date filed: March 4, 2020
                 – against –

          ANASTASIOS STITHOS, 5947 REALTY LLC, STITHOS
          REALTY LLC, STITHOS G. REALTY LLC, GEORGE STITHOS,
          ANNA STITHOS, and MAGDA STITHOS,


             TO EACH OF THE ABOVE-NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action within

             thirty (30) days after completion of service of the Summons and Complaint where service is

             made in any manner other than personal delivery to you within the State of New York.           If

             the United States is a defendant, its time to appear and answer, plead or demur is sixty (60)

             days after such service or such further time as the court may allow. In case of your failure to

             answer, judgment will be taken against you by default for the relief demanded in the

             Complaint. The basis of the venue designated is the location of the Defendants place of

             residences and/or principal place of business.

          Dated: New York, New York
                 March 4, 2020
                                                      ANDERSON KILL P.C.


                                                      By:/s/ Deborah B. Koplovitz
                                                              Deborah B. Koplovitz
                                                      Attorneys for Plaintiff
                                                      1251 Avenue of the Americas, 42nd Floor
                                                      New York, New York 10020
                                                      (212) 278-1000




          docs-100238249.1


                                                      1 of 2
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                               INDEX NO. 703777/2020
NYSCEF DOC. NO. 1                                                      RECEIVED NYSCEF: 03/05/2020




          TO:     ANASTASIOS STITHOS
                 59-47 160th Street, Queens, New York 11365


                 5947 REALTY LLC
                 59-47 160th Street, Queens, New York 11365


                 STITHOS REALTY LLC
                 59-47 160th Street, Queens, New York 11365


                 STITHOS G. REALTY LLC
                 59-47 160th Street, Queens, New York 11365


                 GEORGE STITHOS
                 59-47 160th Street apt 2, Queens, New York 11365 or

                 3250 48th Street, Astoria, NY 11103-1721.


                 ANNA STITHOS
                 59-47 160th Street, Queens, New York 11365


                 MAGDA STITHOS
                 59-47 160th Street, Queens, New York 11365




          docs-100238249.1


                                                    2 of 2
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                              INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                   RECEIVED NYSCEF: 03/04/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS

          MEGA FUNDING CORP. and NEW YORK                                  Index No.
          COMMUNITY BANK f/k/a NEW YORK
          COMMERCIAL BANK,
                                                                           COMPLAINT
                                         Plaintiffs,

                  – against –

          ANASTASIOS STITHOS, 5947 REALTY LLC,
          STITHOS REALTY LLC, STITHOS G. REALTY LLC,
          GEORGE STITHOS, ANNA STITHOS, and MAGDA
          STITHOS,

                                         Defendants.


                             Plaintiffs Mega Funding Corp. (“Mega”) and New York Community Bank

          f/k/a NEW YORK COMMERCIAL BANK (collectively referred to as “NYCB”) through

          their attorneys, Anderson Kill P.C. bring this Complaint relating to Anastatsios Stithos’s

          ownership in interests in several single purpose entities, to wit, Defendants Stithos Realty

          LLC (sometimes referred to as “Stithos Realty”), Stithos G. Realty LLC (sometimes

          referred to as “SG Realty”) and 5947 Realty LLC (sometimes referred to as “5947”), which

          entities own or owned real property, and which ownership interests in said LLC’s were

          fraudulently conveyed to Defendants GEORGE STITHOS,             (sometimes referred to as

          “George”), ANNA STITHOS (sometimes referred to as “Anna”) and MAGDA STITHOS,

          (sometimes referred to as “Magda”) by Defendant Anastasis Stithos (sometimes referred to

          as “Anastasios”) who was the sole or partial owner of Defendants Stithos Realty LLC,

          Stithos G. Realty LLC, and 5947 Realty LLC, prior to the transfers to his family members,




                                                        1

          docs-100237931.1


                                                       1 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                  INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/04/2020




          which transfers he made for no consideration, and which constitute fraudulent conveyances

          under New York law, and alleges as follows:

                              THE NATURE OF THIS PROCEEDING AND ACTION

                             1.   This action is brought pursuant to New York’s Debtor and Creditor

          Laws, Article 10, sections 273, 274, 275, 276, 276-a, 278 and/or 279, to set aside Defendant

          Anastasios Stithos’s fraudulent conveyances of valuable ownership interests he had in at least

          three real estate companies, which ownership interests he conveyed to his family members

          George, Anna and Magda for no consideration, as well as for injunctive relief, and for money

          damages in the alternative.

                             2.   This action also seeks to set aside any subsequent transfers by, for

          example, 5947 Realty LLC to Magda and Anna Stithos for no consideration, which transfer

          was another and further step in the Defendants’ continued actions and schemes to render

          Anastasios’ judgment proof.

                             3.   This action has been required because the Defendants’ actions

          violated Mega’s and NYCB’s rights creditors of Anastasios Stithos.

                             4.   As set forth herein, Anastasios Stithos transferred his ownership

          interests to his family members, George, Anna and Magda, under adverse financial

          circumstances which served to frustrate or otherwise impede the legal rights of Plaintiff.

                             5.   As set forth herein, Anna and Magda also made a subsequent transfer

          of the real property previously owned by 5447 into their own names individually, for no

          consideration, and under adverse financial circumstances which served to frustrate or

          otherwise impede the legal rights of Plaintiff. Because the initial transfer to Anna and Magda

                                                         2

          docs-100237931.1


                                                       2 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                    INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/04/2020




          of Anastasios’s interests in 5947 should be reversed as set forth herein, 5947’s transfer of its

          interests to Anna and Magda is also to be rendered a nullity as set forth herein.

                             6.    In light of Defendants’ actions in violation of law, Plaintiff also

          seeks, in the alternative, monetary damages against George, Anna and Magda.



                                          JURISDICTION AND VENUE

                             7.    This Court has jurisdiction pursuant to New York’s Debtor and

          Creditor Law and CPLR §§ 301 and 302.

                             8.    Venue in this Court is proper pursuant to CPLR §§ 503, 507 and 509.



                                                      PARTIES

                             9.    Plaintiff Mega Funding Corp. (“Mega”) is a corporation duly formed

          under the laws of the State of New York with its principal place of business at 34-20 31

          Street, Astoria, New York 11106.

                             10.   NYCB is lending institution existing under the laws of the State of

          New York with its principal place of business at 1250 Broadway, New York, New York.

                             11.   New York Commercial Bank changed its name/merged with New

          York Community Bank in approximately December 2018.

                             12.   NYCB and Mega are “creditors” as defined by NY DCL§ 270 by

          virtue of the guarantees signed by Anastasios in their favor, and in light of the participation

          agreements between NYCB and Mega.




                                                           3

          docs-100237931.1


                                                         3 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                 INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 03/04/2020




                             13.   Upon information and belief, Anastasios Stithos is a resident of the

          County of Queens, State of New York, residing at 59-47 160th Street, Queens, New York

          11365.

                             14.   Upon information and belief, Defendant Magda Stithos is a resident

          of the County of Queens, State of New York, also residing at 59-47 160th Street, Queens,

          New York 11365.

                             15.   Upon information and belief, Defendant George Stithos is a resident

          of the County of Queens, State of New York, also residing at 59-47 160th Street, Queens,

          New York 11365 and/or 3250 48th Street, Astoria, NY 11103-1721.

                             16.   Upon information and belief, Defendant Anna Stithos is a resident of

          the County of Queens, State of New York, also residing at 59-47 160th Street, Queens, New

          York 11365.

                             17.   5947 Realty LLC is an entity duly formed under the laws of the State

          of New York and has or had its principal place of business at 59-47 160th Street, Queens,

          New York 11365.

                             18.   Defendant Stithos Realty LLC is a domestic limited liability company

          in the County of Queens, State of New York, initially established on or about June 17, 2013,

          with its principal place of business located at 59-47 160th Street, Queens, New York 11365..

                             19.   Stithos G. Realty LLC is an entity duly formed under the laws of the

          State of New York and has or had its principal place of business at 59-47 160th Street,

          Queens, New York 11365.

                             20.   Magda is the wife of Anastasios.

                                                          4

          docs-100237931.1


                                                       4 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                    INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 03/04/2020




                              21.   George is the son of Magda and Anastasios.

                              22.   Anna is the daughter of Magda and Anastasios.

                              23.   This action involves Anastasios’s ownership interests in Stithos

          Realty LLC, Stithos G. Realty LLC and 5947 Realty LLC, which he transferred to his family

          members for no consideration at a time when Mega and NYCB were creditors, and under

          circumstances which amount to both constructive and actual fraud.

                              24.   This action also involves a subsequent transfer by 5947 to Anna and

          Magda.




                                           SUMMARY OF APPLICATION

                              25.   This action involves Anastasios’s deliberate and systematic transfer

          of his interests in real property entities in each of the aforementioned LLC companies to his

          wife and children, Magda, Anna and George respectively, for no consideration, at a time

          when Anastasios was engaged in business, at a time when he owed debts to Mega and NYCB

          and which transfers rendered him insolvent, which frustrated Mega’s and its participant,

          NYCB’s, ability to collect against Anastasios in conjunction with his guaranty obligations to

          Mega and NYCB.

                              26.   These conveyances raise numerous “badges of fraud” which give rise

          to a clear inference of an intent to defraud.

                              27.   These conveyances involve intra-family transfers, a lack of

          consideration, knowledge of Anastasios’s guaranty obligations to Plaintiffs, suspicious

                                                           5

           docs-100237931.1


                                                          5 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                   INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 03/04/2020




          transfers not within the usual course of business, and Anastasios’s continued retention and

          use of the properties and the proceeds therefrom.

                             28.   Moreover, in approximately 2016, the entity, 5947 Realty LLC

          transferred sole ownership of the real property described herein as “Premises 3” to Magda

          and Anna for no consideration, in a further attempt to attenuate any connection between

          Anastasios and that property.

                             29.   Each of the transfers described herein is a “conveyance” pursuant to

          NY DCL §270.

                             30.   "Fair consideration" is defined pursuant to Article 10 of New York’s

          Debtor and Creditor laws and means that "[w]hen in exchange for such property, or

          obligation, as a fair equivalent therefor, and in good faith, property is conveyed or an

          antecedent debt is satisfied." NYDCL § 272(a) or “When such property, or obligation is

          received in good faith to secure a present advance or antecedent debt in amount not

          disproportionately small as compared with the value of the property, or obligation obtained.”

          NYDCL § 272(b)

                             31.   Good faith of both the transferor and the transferee is an

          indispensable element of fair consideration.

                             32.   The lack of good faith imports a failure to deal honestly, fairly and

          openly.

                             33.   A transfer of property with the intent to or knowledge of the fact that

          the transfer would hinder or delay another creditor lacks good faith.




                                                           6

          docs-100237931.1


                                                         6 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                        INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 03/04/2020




                              34.    A transfer of assets to an insider or an entity controlled by the insider

          establishes a lack of good faith as a matter of law.

                              35.    There is no dispute that in receiving no consideration for his

          ownership interests in each of the LLC’s herein named, Anastasios did not receive “fair

          consideration” as defined by the law, and that he lacked good faith.

                              36.    There is no dispute that in receiving no consideration for its

          ownership interest, 5947 Realty LLC and did not receive “fair consideration” as defined by

          the law, and that it lacked good faith.

                              37.    As set forth herein, Anastasios and 5947 were rendered insolvent by

          the transfers.

                              38.    N.Y. Debt. & Cred. Law §271(1) (2013) defines “insolvency” as

          follows:

                              A person is insolvent when the present fair salable value of his
                              assets is less than the amount that will be required to pay his
                              probable liability on his existing debts as they become
                              absolute and matured.



                                              FACTUAL BACKGROUND

                              39.    Non-party, Zakintos & Platanos Cab Corp.1 (“Zakintos”) is a New

          York State Corporation, wholly owned by Defendant Anastasios.

                              40.    Zakintos owns only two taxi medallions, and no other property.

           1
             Zakintos & Platanos filed for bankruptcy on or about January 10, 2019. This case does not
           involve that company; this case solely relates to the actions of the guarantor, Anastasios and
           his family members, and other LLC’s, which constitute fraudulent in violation of law, as set
           forth herein.

                                                             7

           docs-100237931.1


                                                           7 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                      INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 03/04/2020




                             41.       On or about July 8, 2013, when the value of a taxi medallion had

          peaked at around $1,000,000, Mega and Zakintos entered into a promissory note wherein

          Plaintiff would loan the amount of $1,800,000.00 to Zakintos to be paid off pursuant to the

          terms of those promissory note.

                             42.       On said date, Anastasios, a person engaged in business by virtue of

          his sole ownership of Zakintos, and also his engagement in the three real estate LLC’s

          described herein, also signed a personal guaranty and a promissory note in favor of Plaintiffs

          with respect to said sum.

                             43.       At the time of the issuance of the 2013 loan and guaranty, NYCB and

          Mega were both lending participants in conjunction with a participation agreement between

          those parties dated June 26, 2007.



                             44.       The proceeds of the $1,800,000 loan made to Zakintos were disbursed

          as follows:

                                      The sum of $811,413.18 was disbursed to Zakintos & Planatos Cab

                                       Corp.;

                                      The sum of $150,000 was disbursed to Nicolosi & Nicolisi LLP, as

                                       attorneys;

                                      The sum of $500.00 was disbursed to Plaintiff for lien filing fees;

                                      The sum of $13,142.47 was disbursed to Plaintiff for interest and

                                       other fees;



                                                              8

          docs-100237931.1


                                                            8 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                       INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 03/04/2020




                                       The sum of $824,944.35 was disbursed to Empire State Bank to

                                        payoff Zakintos’s previous loan with that lender.

                              45.       In conjunction with the issuance of the loan and guaranty, Anastasios

          also signed an affidavit of confession of judgment, giving Plaintiff the right to obtain a

          money judgment in the event that he and Zakintos & Platanos defaulted in the payment

          obligations to Plaintiff.

                              46.       Part of the net proceeds of the $1,800,000 which were disbursed to

          Zakintos, were then loaned to Anastasios by Zakintos.

                              47.       Upon information and belief, at least $961,000 was loaned to

          Anastasios by Zakintos.

                              48.       Upon information and belief, said money was in the form of

          payments made on Anastasios’s behalf, either to lawyers, such as Nicolosi & Nicolosi LLP,

          and to sellers of real property, such as Costanzo Corporation, the prior owner of the property

          located at 160-01 Horace Harding Expressway, Flushing, New York, and in the form of

          payments advanced on behalf of Anastasios for personal credit card debt and health care.

                              49.       For example, Anastasios used the proceeds of the money he borrowed

          from Zakintos to invest in Stithos Realty LLC.

                              50.       Upon information and belief, subsequently, starting in March, 2014

          and thereafter, Anastasios transferred all of his interests in Stithos Realty LLC, Stithos G.

          Realty LLC and 5947 Realty LLC to his family members for no consideration, which

          transfers rendered him insolvent and which frustrated Plaintiff’s ability to collect from




                                                               9

           docs-100237931.1


                                                             9 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                  INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/04/2020




          Anastasios in conjunction with his guaranty obligations, and which violated New York’s

          Debtor and Creditor laws and constitute fraudulent conveyances.

                             51.   Despite these transfers, Anastasios continued to make representations

          to Plaintiffs in loan applications and personal financial statements submitted therewith, that

          he remained the 100% owner of the real properties located at 59-47 160th Street, Queens,

          New York, 160-01 Horace Harding Expressway, Queens, NY, and 32-50 48th Street, Queens,

          NY, the three properties at issue herein, and which he transferred to his family members.

                             52.   Accordingly, Anastasios continued to use the properties as if they

          were still his own.

                             53.   Moreover, based upon these representations, Plaintiffs agreed to

          extend and/or renew the 2013 loan to Zakintos that was supported by the 2013 guaranty with

          Anastasios. This extension and/or renewal was provided under more favorable terms to

          Zakintos due to the personal financial statement provided by Anastasios Stithos for each

          extension and/or renewal.

                             54.   Indeed, on September 27, 2017, Anastasios signed a new guaranty

          with NYCB for the then balance which remained on the 2013 loan.

                             55.   At the time of the 2017 loan and guaranty, which was an extension of

          the 2013 loan and guaranty, Mega and NYCB continued to be lending participants in

          accordance with an agreement between them.

                             56.   Moreover, since the representations made by Anastasios in 2016 and

          2017, Plaintiffs subsequently learned that in 2015 and 2016 Stithos Realty LLC filed tax

          returns with the United States Government in which there were assertions made that

                                                         10

          docs-100237931.1


                                                       10 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                   INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 03/04/2020




          Anastasios still owned 40% of that entity. Accordingly, it is plain that Anastasios was still

          continuing to use this assets generated from this property as if they were still his own and

          continued to seek financing.

                             57.   Upon information and belief, the same or similar representations with

          respect to SG Realty and 5947 were also made to the United States Government as to

          Anastasios’s continued “ownership” of those entities. Accordingly, it is plain that Anastasios

          was still continuing to use the assets generated from these properties as if they were also still

          his own, and he continued to seek financing.

                             58.   In 2019, after Anastasios and Zakintos had defaulted on the guaranty

          and loan obligations to Plaintiffs, a confession of judgment was entered in the New York

          Supreme Court, County of Queens under Index Number 705904/2019 in favor of NYCB in

          the amount of $1,673,256.10.



                             A) STITHOS REALTY LLC

                             59.   Stithos Realty LLC is a single purpose entity which owns real

          property located in County of Queens, State of New York located known as 160-01 Horace

          Harding Expressway, Flushing, New York 11355 (“Premises 1”).

                             60.   Anastasios used the proceeds from Mega and NYCB which came to

          him through a loan from Zakintos, to purchase Premises 1 in the name of his wholly owned

          LLC, known as Sithos Realty LLC.

                             61.   Upon information and belief, Premises 1 is a multi-unit residential

          apartment building which generates significant rental proceeds and net operating income.

                                                          11

          docs-100237931.1


                                                       11 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                  INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/04/2020




                             62.   Upon information and belief, on or about March 31, 2014, after the

          taxi medallion business had started to decline, Anastasios Stithos fraudulently conveyed his

          ownership interest in Stithos Realty LLC, with an address of 59-47 160th Street, Queens,

          New York 11365, to Magda and George, for no consideration.

                             63.   The transfer was memorialized in an assignment and amendment

          agreement.

                             64.   In said assignment and amendment agreement, Magda became the

          60% owner of Sithos Realty LLC.

                             65.   In said assignment and amendment, George became the 40% owner

          of Sithos Realty LLC.

                             66.   Anastasios no longer had any ownership interest in Sithos Realty

          LLC after the transfer, yet since that time, he has, upon information and belief, continued to

          use proceeds from rental tenants, in an amount of approximately $7,000 a month, as if they

          were his own, and to make representations to Plaintiffs and to the US Government that he

          was still a full or partial owner of Stithos Realty LLC. .

                             67.   Anastasios has stated that he made this transfer for “estate planning”

          but in actuality, said transfer was made to shield Anasatsios from liability to Mega and

          NYCB in conjunction with his 2013 guaranty, as Anastasios knew the taxi medallion market

          was declining and he would have significant liability in the event of a default.

                             68.   The transfer of Anastasios’s interest in Stithos Realty rendered

          Anastasios insolvent, because the present fair salable value of his assets became less than the

          amount that will be required to pay his liability on his existing debts.

                                                          12

          docs-100237931.1


                                                       12 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                     INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 03/04/2020




                             69.   The Defendants Anastasios, Magda, and George did this with the

          actual intent of frustrating Plaintiff, since they knew that Anastasios had guaranteed a

          significant loan, and his property would be available to satisfy any defaults thereon.

                             70.   While at one point in time, there was a mortgage on Premises 1, upon

          information and belief, there is no mortgage on Premises 1, as any prior mortgage was

          terminated on or about March 14, 2019.

                             71.   Magda and George participated in this transfer for no consideration

          by virtue of their signatures on the assignment and amendment agreement of Stithos Realty

          LLC.

                             B) STITHOS G. REALTY LLC

                             72.   Stithos G. Realty LLC is a single purpose entity which owns a parcel

          of real property located in County of Queens, State of New York located at 32-50 48th Street,

          Astoria, New York 11355 ( “Premises 2”).

                             73.   Upon information and belief, Premises 2 is a six-unit residential

          apartment building which generates significant rental proceeds.

                             74.   Upon information and belief, on or about March 31, 2014, Anastasios

          transferred his membership in Stithos G. Realty LLC to Magda and George, which transfer

          was memorialized in an assignment and amendment.

                             75.   Upon information and belief, in said assignment and amendment,

          Magda became a partial owner of Sithos G. Realty LLC.

                             76.   In said assignment and amendment, George became a partial owner

          of Sithos G. Realty LLC.

                                                          13

          docs-100237931.1


                                                       13 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                     INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 03/04/2020




                              77.   Anastasios no longer had any ownership interest in Sithos G. Realty

          LLC after the transfer of his interests.

                              78.   Said transfer was made for no consideration.

                              79.   Anastasios has stated that he made this transfer for “estate planning”

          but in actuality, said transfer was made to shield Anasatsios from liability in conjunction with

          his guaranty obligations, as Anastasios knew the taxi medallion market was declining and he

          would have significant liability in the event of a default by Zakintos.

                              80.   The transfer was made for no consideration, rendering Anastasios

          insolvent, because the present fair salable value of his assets became less than the amount

          that will be required to pay her liability on his existing debts.

                              81.   The Defendants did this with the actual intent of frustrating Plaintiff,

          since they knew that Anastasios had guaranteed a significant loan to Plaintiff, and his

          property would be available to Plaintiff to satisfy any defaults thereon.

                              82.   In an obvious attempt to avoid any such attachment of his LLC

          interests in the company that owns Premises 2, Anastasios transferred title to his family

          members in an attempt to frustrate Plaintiff.

                              83.   Anastasios no longer had any ownership interest in SG Realty LLC

          after the transfer, yet since that time, he has, upon information and belief, continued to use

          proceeds from rental tenants, as if they were his own.

                              84.   Magda and George participated in the Conveyance of Anastasios’s

          interests in SG Realty LLC for no consideration by virtue of their signatures on the

          assignments of Anastasios’s ownership interests to them.

                                                           14

           docs-100237931.1


                                                         14 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                      INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 03/04/2020




                             C) 5947 REALTY LLC

                             85.     Until April 16, 2012, Anastasios was the sole owner, in his personal

          capacity, of the real property located at 59-47 160th Street, Fresh Meadows, New York

          (“Premises 3”), also known as Block 6738, Lot 15.

                             86.     At or around that time, he conveyed his interests in Premises 3 to an

          entity he solely owned, known as 5947 Realty LLC, with an address of 59-47 160th Street,

          Queens, New York 11365.

                             87.     In April, 2016, Anastasios Stithos fraudulently conveyed his

          ownership interest in 5947 Realty LLC, with an address of 59-47 160th Street, Queens,New

          York 11365 to Magda and Anna, for no consideration, to remove any possibility of Mega

          seeking to collect on any default in his guaranty obligations to Mega.

                             88.     Upon information and belief, in 2016, 5947 Realty fraudulently

          conveyed its sole asset to Magda and Anna for no consideration, in a continued scheme to

          remove or attenuate the connection between Anastasios and 5947 Realty.

                             89.     Upon information and belief, Anna, Anastasios and Magda continue

          to reside in Premises 3.

                             90.     At the time of his transfer of his ownership interest in said real

          property to 5947 Realty LLC, and at the time he transferred that ownership to Magda and

          Anna, he nevertheless remained the mortgagor, and remained liable to the lender in the

          amount of approximately $300,000 in conjunction with the mortgage and the note which he

          obtained personally for this property.

                                                            15

          docs-100237931.1


                                                          15 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                    INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/04/2020




                              91.   The mortgage is recorded with the New York City Register for the

          City of New York at CRFN 200600000795.

                              92.   Upon information and belief, in November, 2016, Anastasios was

          also liable to Mega for the guaranty obligations on the note in the amount of $1,800,000.

                              93.   Thus, in addition to being liable for the 2013 loan and guaranty,

          Anastsios also owed debts to the mortgagee of 59-47 160th Street, Queens, New York, and

          owed at least $900,000 to Zakintos.

                              94.   In conjunction with his transfer of his ownership interests to his wife

          and daughter of his interests in 5947 Realty LLC, he was rendered insolvent, because his

          guaranty in the amount of $1,800,000 and the mortgage he pledged for the property at 59-47

          160th Street, Queens, New York, the loan to him from Zakintos for at least $900,000 and the

          mortgage in the amount of $300,000, were in excess of the value of his remaining assets at

          that time.

                              95.   In April 2016, after he transferred his last ownership interest in 5947

          Realty LLC to his wife and daughter, his only remaining asset was his 100% interest in

          Zakintos, which was a company whose value was already far less than its liabilities, as that

          asset had been overleveraged by Anastasios in his management of Zakintos.

                              96.   Accordingly, in April 2016, at the time he transferred his last LLC

          interest to his family members, he was rendered insolvent, although upon information and

          belief, he had already long since rendered himself insolvent by virtue of his other transfers nd

          loan and guaranty obligations described herein.




                                                           16

           docs-100237931.1


                                                        16 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                   INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/04/2020




                             97.    After Magda and Anna became the owners of 5947 Realty LLC, they

          subsequently transferred title to Premises 3 to themselves in their own names in conjunction

          with a recorded deed, for no consideration, as indicated by property records.

                             98.    At the time of that transfer, 5947 Realty was rendered insolvent, as

          Premises 3 was its sole asset.

                             D) Debts Owed by Anastasios

                             99.    In 2013, Anastasios Stithos borrowed from Zakintos a sum of no less

          than $900,000. Therefore, he owed a liability to Zakintos in said amount.

                             100.   Upon information and belief, at all times relevant herein, Anastasios

          also owed a mortgage debt for the real property located at 59-47 160th Street, Queens, New

          York in an amount of at least $300,000.

                             101.   Moreover, upon information and belief, Anastasios, who was an

          experienced business person, testified that the debt service for the $1,800,000 loan from

          Mega to Zakintos in 2013 was in the approximate amount of $8,000.00 per month but the

          medallion only yielded the sum of $7,000 per month.

                             102.   Therefore, the value of any of his assets in Zakintos in conjunction

          with his shares of stock in that company were already valueless at the time of the issuance of

          the 2013 loan and guaranty, as Anastasios had overleveraged that asset.

                             103.   By virtue of each and every one of the transfers for no consideration

          of his LLC assets in Stithos Realty LLC, Stithos G. Realty LLC and 59-47 Realty LLC,

          Anastasios, an individual engaged in business transactions with Plaintiff, was left with an

          unreasonably small capital to conduct his business.

                                                           17

          docs-100237931.1


                                                        17 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                    INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 03/04/2020




                              104.   Starting in March 2014 with the transfer of his ownership in Stithos

          Realty LLC and Stithos G. Realty LLC to his family members for no consideration, he was

          left with an unreasonably small capital to conduct his business, because after the transfers of

          those assets, he was left with only his ownership interest in Zakintos, which was worthless,

          and his ownership in 59-47 Realty LLC, which was also underwater, as it was encumbered

          by a mortgage.

                              105.   Accordingly, by virtue of owning 59-47 Realty LLC and Zakintos

          alone for the period of 2014-2016, Anastasios did not have enough capital to conduct his

          business, and began relying on his daughter and son to help him make “ends meet” as he has

          testified.

                              106.   Moreover, after the final transfer of 59-47 Realty LLC to his family

          members for no consideration in 2016, it is indisputable that Anastasios did not have enough

          capital to conduct his business, and could not function without the infusions of capital from

          his daughter and son.

                              107.   As set forth above, not only did these transfers to his family members

          for no consideration, which commenced in 2014 and concluded in 2016, leave Anastasios

          with too little capital to conduct his business, but, upon information and belief, these

          transfers rendered him outright insolvent.

                              108.   Further, Anastasios testified at an examination under oath that as far

          back as 2013, when he guaranteed the loan for his company, Zakintos, for the benefit of

          Mega, he was already unable to service the debt to Mega.




                                                            18

           docs-100237931.1


                                                         18 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                      INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 03/04/2020




                              109.   Accordingly, each of his subsequent transfers to his family members,

          the other defendants herein, which were made for no consideration, were made under clear

          conditions indicating that Anastasios believed that he will incur debts beyond his ability to

          pay as they mature.

                              110.   Finally, as set forth herein, Anastasios transferred his assets in

          Stithos Realty LLC, Stithos G. Realty LLC and 59-47 Realty LLC with actual intent to

          hinder, delay, or defraud Plaintiff’s ability to collect on the guaranty, and the inevitable

          Judgment which was entered in 2019.

                              111.   Accordingly, each and every one of the transfers which Anastasios

          made for no consideration is fraudulent as to Plaintiffs, present and future creditors at the

          time of each of the transfers.

                                                 CAUSES OF ACTION

                                             FIRST CAUSE OF ACTION
            (Setting Aside a Fraudulent Conveyance and ordering the turnover of property pursuant to
                                   Debtor Creditor Law §§273, 278 and 279)

                              112.   Plaintiff repeats and realleges each of the foregoing allegations in

          paragraphs “1”-“111” as if fully set forth herein.

                              113.   New York’s Debtor Creditor Law § 273 provides that “Every

          conveyance made and every obligation incurred by a person who is or will be thereby

          rendered insolvent is fraudulent as to creditors without regard to his actual intent if the

          conveyance is made or the obligation is incurred without a fair consideration.”

                              114.   As set forth above, each of the transfers of his interests in Stithos

          Realty, SG Realty and 5947 by Anastasios to Anna, George and Magda was made without

                                                             19

           docs-100237931.1


                                                          19 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                    INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/04/2020




          fair consideration within the meaning of Debtor and Creditor Law Article 10, Section 270,

          since they were made for no consideration.

                              115.   Plaintiffs are creditors of Anastasios pursuant to DCL §270 by virtue

          of the guarantees and the Judgment.

                              116.   Upon information and belief, each and every one of the conveyances

          described herein also rendered Defendant Anastasios insolvent and unable to pay his existing

          debts, including his then present (and future) guaranty obligations to Plaintiffs.

                              117.   Each and every one of the conveyances described herein was made by

          Anastasios, and knowingly received by George, Anna and Magda in willful and wanton

          derogation of Plaintiffs’ rights as creditors of Anastasios by virtue of his guaranty to Mega

          and subsequently, directly to NYCB.

                              118.   The Conveyances were all fraudulent within the meaning of Debtor

          and Creditor Law §§273, 278 and 279.

                              119.   By reason of the foregoing, Plaintiffs are entitled to a judgment and

          order setting aside the conveyances of Anastasios ownership interests in Stithos Realty LLC,

          Stithos G. Realty LLC and 59-47 Realty LLC, as fraudulent, or a money judgment, in the

          alternative.

                              120.   Moreover, the subsequent transfer of 5947 by that entity to Anna and

          Magda individually also constitutes a fraudulent conveyance as it was also made for no

          consideration and was part of the scheme by the Defendants to further attenuate any

          connection to Anastasios.




                                                            20

           docs-100237931.1


                                                         20 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                     INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 03/04/2020




                              121.   By reason of the foregoing, Plaintiff is entitled to a judgment and

          order setting aside the conveyances of 59-47 Realty LLC to Anna and Magda, as fraudulent

          and/or a money judgment, in the alternative.




                                            SECOND CAUSE OF ACTION
               (Setting Aside a Fraudulent Conveyance Debtor Creditor Law §§274, 278 and 279 )

                              122.   Plaintiff repeats and realleges each of the foregoing allegations in

          paragraphs “1” to “121” as if fully set forth herein.

                              123.   New York’s Debtor Creditor Law § 274 provides “Every

          conveyance made without fair consideration when the person making it is engaged or is

          about to engage in a business or transaction for which the property remaining in his hands

          after the conveyance is an unreasonably small capital, is fraudulent as to creditors and as to

          other persons who become creditors during the continuance of such business or transaction

          without regard to his actual intent.”

                              124.   Plaintiffs are creditors of Anastasios pursuant to DCL 270 by virtue

          of the guarantees and the Judgment.

                              125.   Upon information and belief, by conveying his interests in Stithos

          Realty LLC, SG Realty LLC and 5947 (the “Conveyances”) to his family members for no

          consideration, Anastasios was engaged or is about to engage in a business or transaction for

          which the property remaining in his hands after the conveyance was an unreasonably small

          capital.


                                                            21

           docs-100237931.1


                                                          21 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                          INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 03/04/2020




                                 126.   The Conveyances were made by Anastasios and knowingly received

          by George, Anna and Magda in willful and wanton derogation of Plaintiffs’ rights as

          creditors of Anastasios and as other persons..

                                 127.   Accordingly, the Conveyances were fraudulent conveyances within

          the meaning of Debtor Creditor Law Section 274.

                                 128.   By reason of the foregoing, Plaintiffs are entitled to a judgment and

          order setting aside the conveyances of Anastasios ownership interests in Stithos Realty LLC,

          Stithos G. Realty LLC and 59-47 Realty LLC, as fraudulent or a money judgment, in the

          alternative.

                                 129.   Plaintiff is also entitled to an order voiding the transfer of 5947 to

          Anna and Magda, as said transfer is void by virtue of the transfer of Anastasios’ interests in

          5947 to Anna and Magda being rendered a nullity and being set aside and/or a money

          judgment in the alternative.

          .




                                                THIRD CAUSE OF ACTION
                   (Setting Aside a Fraudulent Conveyance Debtor Creditor Law §§275, 278 and 279)

                                 130.   Plaintiff repeats and realleges each of the foregoing allegations in

          paragraphs “1” to “129” as if fully set forth herein.

                                 131.   N.Y. Debt. & Cred. Law §275 provides:

                                 Every conveyance made and every obligation incurred
                                 without fair consideration when the person making the
                                 conveyance or entering into the obligation intends or believes

                                                                22

              docs-100237931.1


                                                             22 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                       INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 03/04/2020




                              that he will incur debts beyond his ability to pay as they
                              mature, is fraudulent as to both present and future creditors.



                              132.   Under this section, therefore, the conveyances described above are

          fraudulent as to future creditors because Anastasios believed that he would not be able to pay

          on the guaranty obligations as they matured, even if he was solvent at the time of the

          Conveyances.

                              133.   Plaintiffs are creditors of Anastasios pursuant to DCL 270 by virtue

          of the guarantees and the Judgment.

                              134.    Accordingly, in making the above-referenced transfers to his family

          members for no consideration, Anastasios had, at a minimum, the intent to incur debts

          beyond his ability to repay them as the debts matured.

                              135.   The Conveyances were made by Anastasios and knowingly received

          by George, Anna and Magda, in willful and wanton derogation of Plaintiffs’ rights as

          creditors of Anastasios.

                              136.   Accordingly, the Conveyances were fraudulent conveyances within

          the meaning of Debtor Creditor Law Section 275.

                              137.   By reason of the foregoing, Plaintiffs are entitled to a judgment and

          order setting aside the conveyances of Anastasios ownership interests in Stithos Realty LLC,

          Stithos G. Realty LLC and 59-47 Realty LLC, as fraudulent or a money judgment, in the

          alternative.




                                                             23

           docs-100237931.1


                                                          23 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                       INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                            RECEIVED NYSCEF: 03/04/2020




                              138.   Plaintiff is also entitled to an order voiding the transfer of 5947 to

          Anna and Magda, as said transfer is void by virtue of the transfer of Anastasios’ interests in

          5947 to Anna and Magda being rendered a nullity and being set aside.


                                            FOURTH CAUSE OF ACTION
                (Setting Aside a Fraudulent Conveyance Debtor Creditor Law §§276, 278 and 279)

                              139.   Plaintiff repeats and realleges each of the foregoing allegations in

          paragraphs “1” to “138” as if fully set forth herein.

                              140.   N.Y. Debt. & Cred. Law §276 provides:

                              Every conveyance made and every obligation incurred with
                              actual intent, as distinguished from intent presumed in law, to
                              hinder, delay, or defraud either present or future creditors, is
                              fraudulent as to both present and future creditors.

                              141.   Plaintiffs are creditors of Anastasios pursuant to DCL 270 by virtue

          of the guarantees and the Judgment.

                              142.   Each of the Conveyances, and the subsequent conveyance by 5947

          were made with the actual intent to hinder, delay or defraud creditors, including Plaintiffs.

                              143.   Based upon the foregoing, the Conveyances are fraudulent pursuant

          to DCL 276.

                              144.   By reason of the foregoing, Plaintiffs are entitled to a judgment and

          order setting aside the conveyances of Anastasios ownership interests in Stithos Realty LLC,

          Stithos G. Realty LLC and 59-47 Realty LLC, as fraudulent or a money judgment, in the

          alternative.




                                                             24

           docs-100237931.1


                                                          24 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                       INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                            RECEIVED NYSCEF: 03/04/2020




                             145.   Plaintiff is also entitled to an order voiding the transfer of 5947 to

          Anna and Magda, as said transfer is void by virtue of the transfer of Anastasios’ interests in

          5947 to Anna and Magda being rendered a nullity and being set aside.



                                             FIFTH CAUSE OF ACTION
                                       (Pursuant to Debtor Creditor Law §276-a)



                             146.   Plaintiff repeats and realleges each of the foregoing allegations in

          paragraphs “1” to “145” as if fully set forth herein.

                             147.   If a Plaintiff establishes an actual intent to defraud, it is also entitled

          to recover a reasonable attorney’s fee and expenses.

                             148.   Debtor & Creditor Law § 276–a provides that:

                             in an action or special proceeding brought by a creditor ... to
                             set aside a conveyance by a debtor, where such conveyance is
                             found to have been made by the debtor and received by the
                             transferee with actual intent, as distinguished from intent
                             presumed in law, to hinder, delay or defraud either present or
                             future creditors, in which action or special proceeding the
                             creditor ... shall recover judgment, the justice ... shall fix the
                             reasonable attorney's fees of the creditor ...

                             149.   In order to gauge whether a transfer was made with actual fraudulent

          intent, courts consider various badges of fraud to establish an inference of fraudulent intent.

                             150.   These "badges of fraud" factors include: (1) a close relationship

          between the parties to the transaction, (2) a secret and hasty transfer not in the usual course of

          business, (3) inadequacy of consideration, (4) the transferor's knowledge of the creditor's



                                                            25

          docs-100237931.1


                                                          25 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                    INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 03/04/2020




          claim and his or her ability to pay it, (5) the use of dummies or fictitious parties, and (6)

          retention of control of the property by the transferor after the conveyance.

                              151.   Each of the elements representing the badges of fraud is present in

          this case.

                              152.   Anastasios has a close relationship with his family members Anna,

          George and Magda. .

                              153.   The defendants made a hasty transfer for no consideration after the

          taxi medallion value declined.

                              154.   Upon information and belief, Defendants indisputably had

          knowledge of the affidavits of confession of judgment executed in favor of Plaintiff and the

          guaranty obligations of Anastasios.

                              155.   Yet, despite this knowledge, Anastasios’s interests in the above-

          mentioned LLCs were conveyed to his family members, George, Anna and Magda.

                              156.   Further, the conveyance was for inadequate consideration, which

          rendered Defendant Anastasios unable to pay his guaranty obligations and Plaintiffs’ claims.

                              157.   Lastly, Anastasios “transferred” title to George, Anna and Magda

          who, are simply straw owners, since Anastasios still maintains control of the aforementioned

          LLCs, and still collects the rental income from the tenants at the Premises 1 and Premises 2

          and has still reported to the US Government that he is an owner of those LLCs.

                              158.   The Conveyances and the conveyance from 5947 to Anna and

          Magda, were not made in good faith, and were made with actual knowledge that it would

          hinder or delay Plaintiffs’ collection efforts

                                                            26

           docs-100237931.1


                                                           26 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                                    INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 03/04/2020




                              159.   Accordingly, Plaintiffs are entitled to a judgment pursuant to NY

          DCL 276-a, awarding Plaintiffs their reasonable attorneys’ fees and expenses and costs in

          this action.



                                                CLAIMS FOR RELIEF

                    WHEREFORE, Plaintiffs respectfully request the following relief:

                              1.     Setting aside the Conveyances, as well as the conveyance from 5947

          to Anna and Magda, or alternatively, for monetary relief;

                              2.     Enjoining (i) all Defendants from transferring, dissipating, assigning,

          conveying, encumbering or otherwise disposing of the properties at issue in this matter, or

          any assets of Anastasios, Stithos Realty LLC, Stithos G Realty LLC, 5947, George, Anna

          and Magda;

                              3.     That upon the setting aside of the fraudulent conveyances of the

          Conveyances and the conveyance of 5947 to Anna and Magda, granting an Order directing

          the attachment and execution ownership interests in the LLCs described herein as well as

          Premises 1, 2, and 3, and any rental proceeds; and

                              4.     That (pursuant to Debtor and Creditor Law § 276-a), the Judgments

          be augmented from the date of the Judgments to include Plaintiff’s attorneys’ fees, expenses

          and costs which have been incurred in this proceeding; and

                              5.     Awarding punitive damages; and

                              6.     For such other and further relief as the Court may deem just and

          proper.

                                                            27

           docs-100237931.1


                                                         27 of 28
FILED: QUEENS COUNTY CLERK 03/04/2020 12:49 PM                                       INDEX NO. 703777/2020
NYSCEF DOC. NO. 2                                                              RECEIVED NYSCEF: 03/04/2020




          Dated:             New York, New York
                             March 4, 2020

                                                  ANDERSON KILL P.C.


                                                  By: /s/ Deborah B. Koplovitz
                                                     Deborah B. Koplovitz, Esq.
                                                     1251 Avenue of the Americas
                                                     New York, New York 10020
                                                     (212) 278-1000
                                                     Attorneys for Plaintiff




                                                    28

          docs-100237931.1


                                                  28 of 28
FILED:   QUEENS   COUNTY OF CLERK   03/20/2020 02:40 PM                                                                                                           INDEX NO. 703777/2020
 SUPREME COURT OF THE STATE   NEW YORK                                                                                                                             Job #: 179987
NYSCEF DOC. NO. 3                                                                                                                                   RECEIVED NYSCEF:  03/20/2020
 COUNTY           OF QUEENS
 Attorney:     ANDERSON KILL, P.C. PH: (212) 278-1000
 Address:      1251 AVENUE OF THE AMERICAS NEW YORK. NEW YORK 10020-1182


               MEGA        FUNDING         CORP.       and NEW YORK               COMMUNITY          BANK   f/k/a NEW      YORK
                                                                                                                                                    Index      Number:       703777/2020
                                                              COMMERCIAL             BANK

                                                                                                                                     Plaintdf       Date    Filed:       03/04/2020
                                                                             VS

                                                     ANASTASIOS              STITHOS.,      ETAL.,                                                  Client's      File    No.:


                                                                                                                                   Derendant        Court      Date:

 STATE        OF NEW        YORK,      COUNTY          OF NEW YORK,               SS.:
 SCHADRAC                                            sworn     says:
                                                                                                                                                  AFFIDAVIT                   OF SERVICE
                       LAGUERRE,           being


               Deponent         is not a party      herein;       is over the age of 18 years         and resides     in the State   of New York.


 On 3/10/2020,            at 7:30 AM at: 59-47            160th     STREET,       QUEENS,      NY 11365     Depcñêñt      served     the within    Notice of E:êctiGGic          Filing,   terra
 and Comp:ahd


 On: ANASTASIOS                 STITHOS,          therein     narned.




       #1 INDIVIDUAL
       By delivering a true copy of each to said recipient personally:                   Deponent knew the person so served to be the person described                    in as said recipient therein.

       #2 SUITABLE          AGE PERSON
       By delivering thereat a true copy of each to Dani (Co-Tennant)    a person of suitable age and discretion.                          Said premises is recipient's:[]          actual place of
       business / employment     [X] dwelling house (usual place of abode) within the state.
 O     #3 AFFIXING TO DOOR
       By affixing a true copy of each to the door of said premises which is defendants
       [] actual place of business / G-sp:Gymant [] dwelling house (usual place of abode} within the state. Deponent was unable with due diligence to find
       defendant or person of suitable age and discretion therest having called there


       #4 Corporation    or Partnership  or Trust or LLC
       By delivering thereat a true copy of each to personally. Deponent knew said corpor£UGñ/p2daõrship/trust/LLC so served to be the
       corporatiGñ/panñarship/trusULLC    described in said aforementioned document as said defendant and knew said individual to be thereof.


 S     #5 MAILING
       On 03/17/2020, depGñêñt enclosed a copy of same in a postpaid envelope properly eddressed to defendant at defendant's last known [X] Actual
       Place of Residence [] Actual Place of Business, 59-47 160th STREET, QUEENS, NY 11365 and deposited the cavc|Gpe in an official depository.
       personally or via agency. under the exclusive care and custody of the U S. Postal Service within New York State. The envelope bore the legend
                      confidential"
       "personal and                and did not indicate on the outside, thereof by return address or otherwise that the communication was from an attomey
       or concemed an action against the defendant.
 E     #6 DESCRIPTION
       Sex: Female           Color of skin: Olive Color of hair: Black      Glasses:
       Age: 36-50            Height: 5ft 4in - 5ft 8in                 Weight: 131-160 Lbs.               Other Features:
       #7 MILITARY SERVICE
       I asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
       and received a negative reply. The source of my information and the grounds of my belief are the conversations and obsêr.âucas above narrated.
 O     #8 WITNESS FEES
       Subpoena Fee Tendered in the amou                    t of
       #9 OTHER



     Sworn    to before      me o        O /17/     020


                   JAY      BRODSK
     Notary      Public     State    of New        York
                 No.      XX-XXXXXXX
     Qualified         in New     York                                                                                                              SCHADR                       UERRE
                                           County
                                                                                                                                                            202      03     DCA
     Cornmission           Expires       Feb.     2, 2023
                                           ABC      Process        Serving    Bureau     Inc., 225 Broadway,        Suite 2950,    New York, NY 10007




                                                                                                     1 of 1
FILED: QUEENS COUNTY CLERK 03/20/2020 02:40 PM                                                                                                                       INDEX NO. 703777/2020
 SUPREME               COURT         OF       THE      STATE         OF   NEW YORK                                                                                    Job 03/20/2020
                                                                                                                                                                           #: 179993
NYSCEF DOC. NO. 4                                                                                                                                      RECEIVED NYSCEF:
 COUNTY            OF     QUEENS
 Attorney:     ANDERSON KILL P.C. PH: (212) 278-1000
 Address:      1251 AVENUE OF THE AMERICAS NEW YORK, NEW YORK 10020-1182


               MEGA        FUNDING            CORP.          and NEW      YORK     COMMUNITY          BANK   f/k/a NEW YORK
                                                                                                                                                   I    Index      Number:       703777/2020
                                                                 COMMERCIAL           BANK

                                                                                                                                      Plaintiff         Date    Filed:       03/04/2020

                                                        ANASTASIOS             STITHOS.,     ETAL.'
                                                                                                                                                        Client's     File     No.:


                                                                                                                                    Defendant           Court      Date:

 STATE        OF NEW        YORK,        COUNTY          OF NEW YORK.             SS.:
 SCHADRAC                                               sworn    says:
                                                                                                                                                   AFFIDAVIT                         OF SERVICE
                       LAGUERRE,              being


               Deponent         is not a party         herein;       is over the age of 18 years       and resides     in the State   of New York.


 On 3M0/2020,             at 7:30 AM at: 59-47               160th     STREET,     QUEENS,       NY 11365    Deponent      served     the within       Notice of E!ectronk             Filing,   t===:
 and Complaint


 On: MAGDA             STITHOS,          therein       named.




       #1 INDIVIDUAL
       By dê||vsring a true copy of each to said recipient personally;                     Deponent knew the person so served to be the person described                      in as said recipient therein.

       #2 SUITABLE          AGE PERSON
       By dG||vGr|ñg therest a true copy of each to Dani (Co-Tennant)    a person of suitable age and discretion.                           Said premises          is recipient's:[]     actual place of
       business / employment     (X) dwelling house (usual place of abode) within the state.
       #3 AFFlXING TO DOOR
       By affixing a true copy of each to the door of said premises which is defendents
       [] actual place of business / smpicymant    [) dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
       defendant or person of suitable age and discretion thereat having called there


       #4 Corporation     or Partnership or Trust or LLC
       By ds:ivsi|ñg thereat a true copy of each to personally. Depenent knew said corporatiGñ/padñership/trust/LLC so served to be the
       cerperet!en/partnership/trust/LLC  described in said aforementioned document as said defendant and knew said individual to be thereof.


       #5 MAILING
       On 3/17/2020, dspañêñt enclosed a copy of same in a postpaid enve!cpe properly addressed to defendant at defendant's last known [X] Actual
       Place of Residence [] Actual Place of Business. 59-47 160th STREET, QUEENS, NY 11365 and deposited the envelope in an official depository.
       personally or via agency, under the exclusive care and custody of the U.S. Postal Service within New York State. The anvs:cps bore the legend
                      confidential"
       "personal and                and did not indicate on the outside, thereof by return address or otherwise that the ccmmüMcetion was from an attorney
       or concerned an action against the defendant.
 E     #6 DESCRIPTION
       Sex: Female           Color of skin: Olive Color of hair: Black      Glasses:
       Age: 36-50            Height: 5ft 4in - 5ft Bin                 Weight: 131-160 Lbs.               Other Features:

 3     #7 MILITARY SERVICE
       I asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
       and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.
       #8 WITNESS FEES
       Subpoena Fee Tendered in the amo nt of
       #9 OTHER



     Sworn to before         me         3/17/       020
         ...... _              ..      . .            . ..

                   JAY     BROD           K

     Notary      Public     State    o     New        York
                 No.      XX-XXXXXXX
                       in New     York                                                                                                                  SCHAD            C     AG ERRE
     Qualified                                County
                                                                                                                                                                2 2 03         - CA
     Commission            Expires        Feb.      2, 2023
                                              ABC     Process        Serving    Bureau     Inc., 225 Broadway.       Suite 2950,    New York, NY 100




                                                                                                      1 of 1
FILED: QUEENS COUNTY CLERK 03/20/2020 02:40 PM                                                                                                                     INDEX NO. 703777/2020
 SUPREME  COURT  OF THE                            STATE           OF   NEW YORK                                                                                 Job 03/20/2020
                                                                                                                                                                      #: 179992
NYSCEF DOC. NO. 5                                                                                                                                  RECEIVED NYSCEF:
 COUNTY OF QUEENS
 Attorney:    ANDERSON KILL, P.C. PH (212) 278-1000
 Address:     1251 AVENUE OF THE AMERICAS NEW YORK. NEW YORK 10020-1182


              MEGA         FUNDING         CORP.       and NEW YORK               COMMUNITY          BANK   f/k/a NEW      YORK
                                                                                                                                                   Index       Number:        703777/2020
                                                              COMMERCIAL             BANK

                                                                                                                                     Plainwr       Date       Filed:   03/04/2020
                                                                             vs

                                                    ANASTASIOS               STITHOS.,      ETAL.,
                                                                                                                                                   Client's       File No,:


                                                                                                                                   Derendant       Court       Date:

 STATE OF NEW               YORK,        COUNTY        OF NEW YORK,               SS.:
 SCHADRAC                                           sworn      says:
                                                                                                                                                 AFFIDAVIT                    OF          SERVICE
                       LAGUERRE,           being


              Deponent          is not a party      herein;       is over the age of 18 years         and resides     in the State of New York.


 On 3/10/2020,            at 7:30 AM at: 59-47            160th     STREET,       QUEENS,      NY 11365     Depcñêñt      served    the within    Notice of E:Gcticnic              Filing,   trrr:
 and Complaint


 On: ANNA         STITHOS,           therein    named.




       #1 INDIVIDUAL
       By delivering a true copy of each to said recipient personally;                   L‰penent knew the person so served to be the person described                    in as said recipient therein.

       #2 SUITABLE          AGE PERSON
       By delivering thereat a true copy of each to Dani (Co-Tennant)    a person of suitable age and discretion.                         Said pic-,iscs        is recipient's:[]       actual place of
       business / employment     [X] dwelling house (usual place of abode) within the state.
       #3 AFFlXING TO DOOR
       By affixing a true copy of each to the door of said premises which is defendants
       [] actual place of business / smp cymsat O dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
       déféñdañt or person of suitable age and discretion thereat having called there


 O     #4 Corporation     or Partnership or Trust or LLC
       By delivering thereat a true copy of each to personally. DêpGñêñt knew said corporation!partnerchip/‡mcULLC so served to be the
       corporation/partñ6rahip/trust/LLC  described in said alorementioned document as said defendant and knew said individual to he thereof.


 3     #5 MAILING
       On 3/17/2020, deponent enclosed a copy of same in a postpaid envelope property addressed to defendant at defendant's last known [X] Actual
       Place of Residence [] Actual Place of Business, 59-47 160th STREET, QUEENS, NY 11365 and deposited the ar;vc:cps in an official depository.
       personally or via agency, under the exclusive care and custody of the U.S. Postal Service within New York State. The GavG|cps bore the legend
                      confidential"
       "personal and                and did not indicate on the outside, thereof by return address or otherwise that the communication was from an attorney
       or concerned an action against the defendant.
 3     #6 DESCRIPTION
       Sex Female            Color of skin Olive Color of hair: Black       Glasses:
       Age: 36-50            Height: 5ft 4in - 5ft Bin                 Weight: 131-160 Lbs.               Other Features:
       #7 MILITARY SERVICE
       I asked the person spoken to whether déf6ñdõñt was in active military service of the United States or the State of New York in any capacity whatever
       and received a negative reply. The s urce of my informetion and the grounds of my belief are the conversations and observations above narrated.
       #8 WITNESS FEES
       Subpoena Fee Tendered in the a                     unt of
       #9 OTHER



     Sworn    to before me               3/1    2020
      . __     ____.....__..

                   JAY     BROD            Y

     Notary      Public     State     of New       York
                 No.      XX-XXXXXXX
                                                                                                                                                   SCHAD           A                 ERRE
     Qualified         in New     York    County
                                                                                                                                                              2 26     3 -D         A
     Commission            Expires       Feb.    2, 2023
                                           ABC     Process         Serving    Bureau     Inc.. 225 Broadway.        Suite 2950,    New York,     NY 10007




                                                                                                     1 of 1
FILED:   QUEENS    COUNTY OFCLERK   03/20/2020 02:40 PM                                                                                                                  INDEX NO. 703777/2020
 SUPREME COURT OF THE STATE   NEW YORK                                                                                                                                                         Job   #:   179991
NYSCEF DOC. NO. 6                                                                                                                                        RECEIVED NYSCEF: 03/20/2020
 COUNTY            OF QUEENS
 Attorney:      ANDERSON KILL, P.C. PH: (212) 278-1000
 Address:       1251 AVENUE OF THE AMERICAS NEW YORK, NEW YORK 10020-1182


                MEGA        FUNDING        CORP.       and NEW YORK                COMMUNITY           BANK     f/k/a   NEW YORK
                                                                                                                                                         Index        Number:        703777/2020
                                                               COMMERCIAL            BANK

                                                                                                                                          Plaintiff      Date        Filed:     03/04/2020

                                                     ANASTASIOS                STITHOS.,     ETAL.,                                                      Client's        File     No,:


                                                                                                                                       Defendant         Court        Date:


 STATE         OF NEW YORK,             COUNTY         OF NEW YORK.               SS.:
                                                                                                                                                      AFFIDAVIT                          OF     SERVICE
 SCHADRAC               LAGUERRE,           being    sworn      says:


                Deponent       is not a party       herein,      is over the age of 18 years           and resides        in the State    of New York.


 On 3/10/2020,           at 5:57      PM at: 3250 48th           STREET,         ASTORIA,      NY 11103       Depciiéin     served     the within     Notice of E:õctrüii;c              Filing,°rmmer:      and
 Complaint


 On: GEORGE              STITHOS,         therein     named.




 D     #1 INDIVIDUAL
       By delivering a true copy of each to said recipient personally:                      DGpcñGñ‡ knew the person so served to be the person described                         in as said recipient therein.

 S      #2 SUITABLE          AGE PERSON
        By delivering thereat a true copy of each to Victor (Co-Tennant)   a person of suitable age and discretion.                               Said g,-,     ,-      is recipient's:[]      actual place of
        business / employment     [X] dwelling house (usual place of abode) within the state.
        #3 AFFlXING TO DOOR
        By affixing a true copy of each to the door of said premises which is defendants
        [] actual place of business / êmp|cymant    [] dwelling house (usual place of abode) within the state. DêpGñéñt was unable with due diligence to find
        defendant or person of suitable age and discretion thereat having called there


 O      #4 Corporation     or Partiiership or Trust or LLC
        By delivering thereat a true copy of each to personally. Deponent knew said corporation/partnership/trust/LLC     so served to be the
        corporation/partnership/trust/LLC   described  in said alorementioned document as said defendant   and   knew said indit idual to be thereof.


 S      #5 MAILING
        On 03/17/2020, deponent enclosed                a copy of same in a postpaid envelope properly addressed to defendant at defendant's last known [X] Actual
        Place of Residence [] Actual Place             of Business, 3250 48th STREET, ASTORIA, NY 11103 and deposited the esss!cp: in an official depository,
        personally or via agency, under the            exclusive care and custody of the U.S. Postal Service within New York State. The 6ñvõ‡üpe bore the legend
                       ccñfidsatial"
        "personal and                and did           not indicate on the outside. thereof by retum address or cthorwiss that the carññiüñication was from an attorney
        or concerned an action against the             defendant.
 S      #6 DESCRIPTION
        Sex: Male             Color of skin:            Brown                  Color of hair: Black        Glasses:
        Age: 36-50            Height: 5ft 4in           - 5ft Bin                          Weight:    131-160 Lbs.                    Other Features:
        #7 MILITARY SERVICE
        I asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity wiãtsvér
                                           sourc'
        and received a negative reply. The        of my information and the grounds of my belief are the conversations and observations above narrated.
        #8 WITNESS FEES
        Subpoena Fee Tendered in the amou                     t of
        #9 OTHER



      Sworn     to before     me on         /17/    020
  .      ..                                    .

                    JAY      BRODS

      Notary      Public     State     of New       York
                  No.      XX-XXXXXXX
                                                                                                                                                         SCH                  C      GUERRE
      Qualified         in New     York    County
                                                                                                                                                                          60       -DCA
      Commission            Expires       Feb.     2, 2023
                                            ABC      Process         Serving    Bureau     Inc., 225 Broadway,          Suite 2950,      New York,     NY 100




                                                                                                      1 of 1
FILED: QUEENS COUNTY CLERK 05/04/2020 11:28 AM                                                                                                                                      INDEX NO. 703777/2020
                                                                     AFFIDAVIT                  OF SERVICE
NYSCEF DOC. NO. 7                                                                                                                                                   RECEIVED NYSCEF: 05/04/2020
 STATE OF NEW Y ORK
COUNTY   OF QUEENS                                                      SUPREME             COURT                FILED          ON:     3/4/2020            INDliX          NO.:      703777/2020

 MEGA       FUNDING         CORP.          and NEW YORK              COMMUNITY                 HANK           f/k/a    NEW Y( )RK
                                                                                                                                                           Plaintiff(s)-Petitioncr(s)
COMMERCIAl                BANK
                                                                                                     -vs-
ANASTASIOS               STITHOS,          et al.,
                                                                                                                                                            Defendant(s)-Respondent(s)

STATE        OF NEW YORK}
COUNTY         OF SARATOGA                       ss.}


 I, Samuel   McClosky    being duly sworn,    deposes and says that                                         deponent          is over   the age of eighteen                 years,     is
 not a party in this proceeding   and resides   in New York  State.


 On       MARCH       13, 2020                           at    I 1:25 A.M.
 Deponent         served   two      true    copies       of    NOTICE         OF    ELECTRONIC                   FIUNG,           SUMMONS               AND COMPLAINT



bearing   index number:  703777/2020                                     and       date    of filing:        3/4/2020
upon    STITHOS    G. REALTY     LLC
 at address:  SECRETARY                     OF STATE,99             WASHINGTON                      AVENUE
 city and state: ALBANY,                    NY       12210

 MANNER            OF SERVICEL
  crwnal
             Hy delivering to and leaving with personally}
             known to the deponent   to be the same person                          mentioned         and described            in the above          proceeding      as the person          to he served.
&draNe AgePerson
             By delivering  and leaving                 with personally}
             at the premises mentioned                  above. Such person knowing    the person to be served and associated                                        with    him/her,        and after
           conversing        with    him/her,           deponent  believes him/her to be a suitable age and discretion.
Aurhuri-edAgent
                               and leaving 2 copies with}                     NANCY           DOUGHERTY,                      BUSINESS       DOCUMENT                  SPECIALIST
      x       Hy delivering
             the agent for service on the person in this                     proceeding         designated            under    Rule     303 LI.C         and tendering          the required       fee.
             Service having been made to such person                         at the place.          date and time above.
Affixing to Door, Ele-
             By affixing    a true copy of each to the door                    of the actual      place of business, dwelling  place or usual place of abode stated above.
             Deponent       was unable with due diligence                    to lind      the proper  or authorized person to be served, or a person of suitable age and
             discretion     at the actual place of business,                 dwelling       place or usual place of abode stated above after having called there on the
             following      dates and times:
Uailin ,
             Deponent              service by depositing
                            completed                    a true copy of each in a postpaid, properly       addressed envelope in an official     depository
             under               care and custody of the United States Postal Service. The package was labeled "Personal
                      the exclusive                                                                                                   & Confidentiar
          and mailed to the person stated above at address
          on              . The envelope did not indicate on the outside that the communication          was from an attorney or concerned       an action
         against the recipient.    The envelope was mailed by Jirst      class mail-ecrtified     mail-registered       mail-return    receipt requested.
         Certified   or registered     number:
Deponent     further states upon information       and belief   that said person so served      is not in the Military        service
of the State of New York        or the United   States as the term is defined      in either  State or Federal      statutes.


DESCRll'I      ION}   deponent    describes    the person    actually    served                                as:
Sex:      RIALE                          Race/Skin    Color:    WHITE                                                           Hair    Color:        131 AC
Appr >ximate     Age:         years      Approximate      Height:     5'4"                                                      Approxin         '    .    cight:
                        60                                                                                                                                            130           ounds
Othe :


Subsc       bed    and    sworn     b                le on}     MARCH          13, 2020

          ____                                                               Attorney·
                                                                                                                                                                     - -'       '
Notary    Public,   State of New                 York                        Anderson Kill P.C.                                             SAMUF
Mark McClosky                                                                125 t Avenue of the Americas                 42                     eponent                                                    ----
Qualified in Schenectady County                                              Hoor
                                                                             New Y ork, NY 10020
Number 01MC6042335
                                                                             212-278 1000
INpires: May 22. 2022
          allidavit //: 217289
                                                                             HRM HIE           //
                   Nl,S//: 20-3650



                                                                                                        1 of 1
FILED: QUEENS COUNTY CLERK 05/04/2020 11:28 AM                                                                                                                                            INDEX NO. 703777/2020
NYSCEF DOC. NO. 8                                                              AFFIDAVIT                  OF SERVICE                                                     RECEIVED NYSCEF: 05/04/2020
 STATE             OF    NEW YORK
                                                                                                                   l'
 COUNTY                 OF QUEENS                                                 SUPREME             COUR                 FILED       ON:       3/4/2020         INDEX            NO.:     703777/2020

 MEGA             FUNDING           CORP.           and NEW YORK               COMMUNITY                  BANK          f/k/a    NEW YORK
                                                                                                                                                                  Plaintiff(s)-Petitioner(s)
 COMMERCIAL                      BANK
                                                                                                            -vs-
 ANASTASIOS                     STITHOS.et            al.,
                                                                                                                                                                  Defendant(s)-Respondent(s)

 STATE             OF NEW YORK}
 COUNTY              OF SARATOGA                         ss.}


 1, Samuel   McClosky    being                        duly sworn,    deposes and says that                         deponent          is over     the age of eighteen               years,     is
 not a party in this procccding                          and resides   in New York  State.


 On         MARCH         13, 2020                                  at   I 1:25 A.M.
 Deponent             served   two           true    copies         of   NOTICE        OF       ELECTRONIC                 FILING,SUMMONS                      AND COMPLAINT



 bearing   index number:   703777/2020                                               and    date    of filing:          3/4/2020
 upon    5947 REALTY     LLC
 at address:  SECRETARY                             OF STATE,99               WASHINGTON                   AVENUE
 city and state: ALHANY,                            NY       12210


 MANNER                 OF SERVICE}
 Perworl/
                   Hy delivering to and leaving with personally}
                   known to the deponent to be the same person                                mentioned          and described         in the above         proceeding       as the person         to be served.
slf ldEl .' AgePer.van
                  By delivering     and leaving                 with  personally}
                  at the premises mentioned                      above. Such person knowing    the person to be served and associated                                    with      him/her,        and after
                  conversing    with him/her,                   deponent believes him/her   to be a suitable age and discretion.
Anthorixd Avent
                              and leaving 2 copies with}    NANCY DOUGHERTY,              DUSINESS    DOCUMENT         SPECIALIST
        x    By delivering
             the agent for service on the person in this proceeding     designated  under Rule 303 I LC      and tendering  the required fee.
             Service having been made to such person at the place, date and time above.
Affixinv to Dor>rEtc.
             By affixing   a true copy of each to the door of the actual place of business, dwelling    place or usual place of abode stated above.
             Deponent    was unable with due diligence    to lind the proper or authorized   person to be served.or  a person of suitable age and
                  discretion       at the actual         place of business,            dwelling       place or usual            place of abode         stated above after       having       called    there on the
                  following        dates and times:
 .4hlifin '
                   Deponent        completed
                                           service by depositing a true copy of each in a postpaid. properly addressed envelope in an official   depository
                                                                                                                                        Confidential"
                   under the exclusive   care and custody of the United States Postal Service. The package was labeled "Personal     &
                  and mailed to the person stated above at address
                  on             . The envelope did not indicate on the outside that the commüñication      was from an attorney or concerned    an action
                  against the recipient.   The envelope was mailed by Jirst    class mail-certified   mail-   registered mail_return   receipt requested.
                  Certified  or registered     number:
 Deponent             further      states      upon       information          and     belief      that   said     person        so served       is not in the Military     service
of the State            of New          York        or the      United      States     as the term         is defined           in either      State or Federal   statutes.


DESCRIPTION}                       deponent         describes    the person actually     served                          as:
Sex: FEMALE                                                Race/Skin    Color:    WHITE                                                 Hair     Color:      BLACK
Appr    imate               Age:                years      Approximate      Height:   5'4"                                             Approximate                       .
                                        60                                                                                                                                     _            unds
Other.


Subsc         i      d and       sworn       b-sforewé7E}                 MARCH            13, 2020

                                                                -                      Attorney:
Notary            Public,       State    of New          York                          Anderson Kill P.C.                                                                c
Mark McClosky                                                                          1251 Avenue of the                  cricas 42                   Deponent
Qualified in Schenectady County                                                        Floor
Number Ol MU6042335
                                                                                       2
Expires: May 22, 2022
          affidavit //: 217287
                        N1.S//: 20-3650
                                                                                       HRM HLE //



                                                                                                                  1 of 1
FILED: QUEENS COUNTY CLERK 05/04/2020 11:28 AM                                                                                                                                       INDEX NO. 703777/2020
NYSCEF DOC. NO. 9                                                        AFFIDAVIT                      OF SERVICE                                                     RECEIVED NYSCEF: 05/04/2020
 STATE        OF     NEW        YORK
 COUNTY            OF       QUEENS                                           SUPREME           COURT                 FII,ED      ON:       3/4/2020            INDEX          NO.:     703777/2020

  MEGA       FU NDING          CORP.          and NEW YORK               COMMUNITY                  BANK          f/k/a    NEW YORK
                                                                                                                                                               Plaintiff(s)-Petitioner(s)
 COMMERCIAL                  BANK
                                                                                                         -vs-
 ANASTASIOS                 STITHOS,          et al.,

                                                                                                                                                               Defendant(s)-Respondent(s)

 STATE        OF    NEW YORK}
 COUNTY            OF SARATOGA                      ss.}


  1, Samuel       M cClosky         being        duly sworn,    deposes and says that                           deponent       is over      the age of eighteen               years,      is
  not a party       in this    proceeding           and resides   in New York  State.


  On MARCH     13, 2020                                     at      11:25 A.M.
  Deponent served two                  true    copies       of      NOTICE     OF        ELECTRONIC                  FILING,          SUMMONS              AND COMPLAINT



 bearing   index number:    703777/2020                                        and   date    of filing:          3/4/2020
 upon    STITHOS    REAI.TY     I I C
 at add ress: SECRETARY                        OF STATE,             99 WASHINGTON                      AVENUE
 city and state: ALHANY,                      NY  12210

  MANNER            OF SERVICE}
 Perstma/
              By delivering to and leaving with personally}
              known to the deponent   to be the same person                           mentioned            and described         in the above          proceeding      as the person           to be served.
 suuaue Ace Person
             By delivering     and leaving                 with  personally}
             at the premises mentioned                      above. Such person knowing    the person to be served and associated                                       with    him/her,        and after
             conversing    with him/her,                   deponent   believes him/her to be a suitable age and discretion.
 Autlmriant Agent
                                 and leaving 2 copies with}   NANCY DOUGHERTY,              BUSINESS    DOCUMENT         SPECIALIST
        x      By delivering
              the agent for service on the person in this proceeding      designated   under Rule 303 I LC     and tendering  the required fee.
              Service having been made to such person at the place.date          and time above.
 Affixinstto Dtwr, Erc-
              By affixing    a true copy of each to the door of the actual place of business, dwelling    place or usual place of abode stated above.
              Deponent     was unable with due diligence    to find the proper or authorized   person to be served, or a person of suitable age and
              discretion   at the actual place of business, dwelling   place or usual place of abode stated above after having called there on the
              following    dates and times:
 Uailin '
             Deponent  completed   service by depositing a true copy of each in a postpaid. properly add ressed envelope in an of ficial
                                                                                                                                         depository
                                                                                                                               Confidential"
             under the exclusive care and custody of the United States Postal Service. The package was labeled "Personal     &
             and mailed to the person stated above at address
             on                     . The envelope            did not indicate on the outside that the cerrn±mion                                      was from     an attorney or concerned   an action
             against   the recipient.   The envelope                 was mailed by Jirst    class mail-ecrtified                            mail-         registered   mail -return   receipt requested.
             Certified    or registered    number:
 Deponent         further     states     upon       information          and    belief      that    said     person        so served       is not       in the Military     service
 of the State       of New       York         or the       United     States    as the term             is defined        in either      State       or Federal   statutes.

 DESCRTrION1       deponent    describes    the person actually       served                                      as:
 Sex: F ,MALE                         Race/Skin    Color:    WIllTE                                                               Hair     Color:        HLACK
 Apprt ximate Age:         years      Approximate      Height:    5'4"
                     60                                                                                                          Approximate              Weight:        130     pounds
 Other


 Subs       i ed and        sworn      before       me on           -MARCH        13, 2020

                                                                                Attorney:                                                        -
 Notary    Public,     State of New                York                         Anderson Kill P.C.                                               SAMUEL           Mc      .
 Mark McClosky                                                                  1251 Avenue of the mericas 42                                    Deponent
 Qualified in Schenectady County                                                Floor
                                                                                New York, NY 10020
 Number 01MC6042335
                                                                                212-278-1000
 I'xpires: May 22, 2022
            aflidavit //: 217288
                  Nl..S//: 20-3650
                                                                                RRM HIE            //




                                                                                                           1 of 1
